In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-15-00009-CR
                                 ________________________

                          TONY HARRELL-MACNEIL, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                           On Appeal from County Court at Law No. 1
                                   McLennan County, Texas
               Trial Court No. 20134973CR1; Honorable Mike Freeman, Presiding


                                           June 29, 2015

                                  ORDER OF SEVERANCE
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      On December 9, 2013, pursuant to a single, three-count complaint, Appellant,

Tony Harrell-MacNeil, was charged for the misdemeanor offenses of driving while

intoxicated, unlawfully carrying a weapon,1 and reckless driving.2 In exchange for pleas

of guilty to Counts I and III, the State abandoned Count II. The trial court entered two

      1
          TEX. PENAL CODE ANN. §§ 49.04(d), 46.02 (West Supp. 2014).
      2
          TEX. TRANSP. CODE ANN. § 545.401(a) (West 2011).
separate judgments assessing 365 days confinement and a $4,000 fine for Count I,

suspended for twenty-four months community supervision, and thirty days and a $200

fine for Count III, suspended for six months community supervision. By a single notice

of appeal, Appellant challenges the “DWI and reckless driving” convictions.


        Because this appeal involves two separate judgments, for purposes of clarity, we

sua sponte sever this appeal into separate appellate cause numbers, one as to each

judgment.    Henceforth, the appeal of the judgment entered as to Count I will bear

appellate cause number 07-15-00009-CR, whereas the appeal of the judgment entered

as to Count III will bear appellate cause number 07-15-00259-CR.              All filings,

specifically including the Clerk’s Record, Reporter’s Record and all briefing filed in

cause number 07-15-00009-CR shall be considered as being filed in the companion

case.


        It is so ordered.



                                                      Per Curiam


Do not publish.




                                            2